Citation Nr: 0740037	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis of the 
right knee to include as secondary to the service-connected 
prostatitis.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis of the 
left knee to include as secondary to the service-connected 
prostatitis.  

3. Entitlement to service connection for arthritis of the 
right shoulder to include as secondary to the service-
connected prostatitis.  

4. Entitlement to service connection for arthritis of the 
left shoulder to include as secondary to the service-
connected prostatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, TX.  

In September 2007, the veteran failed to appear for a hearing 
scheduled before a Veterans Law Judge.  


FINDINGS OF FACT

1. In December 1979, the Board denied the veteran's claim of 
service connection for arthritis of the right knee to include 
as secondary to the service-connected prostatitis.  

2. The additional evidence presented since the adverse 
decision in December 1979 by the Board is cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
veteran's service connection claim for right knee arthritis.  

3. In December 1979, the Board denied the veteran's claim of 
service connection for arthritis of the left knee to include 
as secondary to the service-connected prostatitis.  

4. The additional evidence presented since the adverse 
decision in December 1979 by the Board is cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
veteran's claim for left knee arthritis.

5. Arthritis of the right shoulder was not affirmatively 
shown to have been present during service; arthritis was not 
manifest to a compensable degree within one year of 
separation from service; current arthritis, diagnosed after 
service, is unrelated to disease, injury, or event of service 
origin; and arthritis is not caused or made worse by service-
connected prostatitis.  

6. Arthritis of the left shoulder was not affirmatively shown 
to have been present during service; arthritis was not 
manifest to a compensable degree within one year of 
separation from service; current arthritis, diagnosed after 
service, is unrelated to disease, injury, or event of service 
origin; and arthritis is not caused or made worse by service-
connected prostatitis.  


CONCLUSIONS OF LAW

1. The adverse determination in December 1979 by the Board, 
denying the veteran's service connection claim for arthritis 
of the right knee to include as secondary to the service-
connected prostatitis, is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for arthritis of the right 
knee to include as secondary to the service-connected 
prostatitis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).



3. The adverse determination in December 1979 by the Board, 
denying the veteran's service connection claim for arthritis 
of the left knee to include as secondary to the service-
connected prostatitis, is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007).

4. New and material evidence has not been presented to reopen 
the claim of service connection for arthritis of the right 
knee to include as secondary to the service-connected 
prostatitis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

5. Arthritis of the right shoulder disability was not 
incurred in or aggravated by service; service connection for 
arthritis may not be presumed based on the one-year 
presumption for a chronic disease; and arthritis is not 
proximately due to or the result of service-connected 
prostatitis.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2007).

6. Arthritis of the left shoulder disability was not incurred 
in or aggravated by service; service connection for arthritis 
may not be presumed based on the one-year presumption for a 
chronic disease; and arthritis is not proximately due to or 
the result of service-connected prostatitis.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002, in March 2006, and in October 
2006.  The notice included the type of evidence to reopen the 
claims of service connection for arthritis of each knee, 
namely, new and material evidence, pertaining to the reason 
the claims were previously denied, as well as the type of 
evidence needed to substantiate the underlying claims of 
service connection for arthritis of each knee and the claims 
for arthritis of each shoulder, including secondary service 
connection. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf. 

The veteran was asked to submit evidence in his possession 
that pertained to the claims.  The notice included the 
general provision for the effective date of the claims and 
for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (new and material 
evidence necessary to reopen a service connection claim 
element of new and material evidence) and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim assignable).  

To the extent the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and private and VA records.  In a statement in 
November 2007, the veteran's representative argued that 
although the veteran failed to report for a VA examination in 
March 2006 the veteran should be afforded a new VA 
examination.  The veteran was afforded VA examinations in 
February 2005 and March 2005.  

There is no evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a).  
Furthermore, an examination for the right and left knee is 
not warranted as the claims are not reopened.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

In a decision, dated in December 1979, the Board denied the 
veteran's claim of service connection of arthritis of each 
knee to include as secondary to service-connected 
prostatitis.  The Board denied the claims because there was 
no evidence of arthritis during service or for many years 
after service and arthritis was unrelated to prostatitis.  

The evidence of record and considered by the Board in 
December 1979 is summarized as follows.  Service medical 
records were negative for any finding or history of 
arthritis.  After service, a private medical report dated in 
October 1978 indicated severe arthritis changes in the right 
knee and minimal arthritic changes in the left knee.    

Application to Reopen

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claims was 
received in September 2002 the regulatory definition of "new 
and material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence consists of a statement received in 
September 1982 whereby the veteran asserted that his private 
doctors, Dr. C. and Dr. S., told him that his chronic 
prostatitis could cause arthritis.  In January 1983, Dr. S. 
stated that the veteran's prostatitis increased in severity.  
In October 1992, a letter was received from the veteran's 
private urologist noting he had total right knee replacement 
in August 1992.  

In September 2002, the veteran submitted an article from the 
newsletter of the West Texas VA Health Care System, which 
stated that some experts believe rheumatoid arthritis begins 
with an infection and the cells that fight the infection 
mistakenly attack the lining in the joints.  

The veteran also submitted an article from the Arthritis 
Foundation about reactive arthritis, which is a form of 
spondyloarthritis and often accompanied by one or more extra-
articular manifestations that appear shortly after certain 
infections of the genitourinary or gastrointestinal tracts. 

The Board rejects the medical articles as new and material 
evidence to show a causal link between the service-connected 
prostatitis and the arthritis of the knees because the 
articles pertain to either rheuamatoid arthritis or 
spondyloarthritis, which the veteran does not have and 
therefore there is no plausible causality based on the 
objective facts of the case here.  Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998). 

On VA examination in February 2005, the veteran stated that 
he had total knee replacements in 1991-1992 and underwent 
left knee cap replacement in 1996.  The examiner noted the 
veteran's VA examination in August 2004 showed he did not 
meet the criteria for rheumatoid arthritis.  The diagnosis 
was residuals of bilateral knee replacement.  The examiner 
concluded that it is less likely than not that the veteran's 
prostatitis is of infectious etiology, that it is less likely 
than not that the veteran has had rheumatoid arthritis, and 
that it is less likely than not that bilateral knee 
disability is due to prostatitis.  

On VA examination in March 2005, the examiner noted that the 
veteran injured his right knee in April 1957 in an oil field 
accident and underwent right knee surgery in November 1957.  
The diagnosis was degenerative joint disease of the knees.  
This examiner concluded that it is less likely than not that 
the veteran's arthritis is a result of his prostatitis that 
he incurred in military service in 1953.  The examiner 
emphasized that there is no medical evidence of the etiology 
of arthritis that would indicate that the infection was the 
source of the arthritis with degenerative arthritis or 
rheumatoid arthritis affecting the knees.  

As this medical evidence opposes, rather than supports, it 
does not raise a reasonable possibility of substantiating the 
claims and therefore the evidence is not new and material 
under 38 C.F.R. § 3.156.

To the extent that the veteran associates his arthritis of 
the knees to the service-connected prostatitis, once the 
veteran goes beyond the description of the symptoms or 
features of his arthritis to expressing an opinion that 
involves a question of a medical diagnosis or medical 
causation, competent medical evidence is required to support 
the claims because the lay person is not qualified through 
education, training, and expertise to diagnosis a medical 
condition, not capable of lay observation, or to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372,  (Fed. Cir. 2007).  Therefore, the 
veteran's statements are not competent evidence on the 
questions of a medical diagnosis and medical causation, that 
is, whether the current arthritis of each knee is related to 
service-connected prostatitis. 

For these reasons, the Board rejects the veteran's statements 
as new and material evidence on the questions of a medical 
diagnosis and of medical causation.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claims, that 
is, evidence of either the onset of arthritis during service, 
or a nexus between arthritis of the knees, first documented 
after service, and service, or of nonservice-connected 
arthritis of the knees secondary to service-connected 
prostatitis, that is, either caused by or aggravated by 
service-connected prostatitis, the evidence is not new and 
material and the claim is not reopened.

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including arthritis or degenerative joint disease, if the 
disease is manifested to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Factual Background

Service medical records, dated in June 1953, show the veteran 
was treated for contusion of the right shoulder.  The 
remainder of the service medical records contain no 
complaint, finding, history, or treatment for arthritis of 
the right or left shoulder.  

In February 2005, the veteran underwent a VA examination and 
the examiner reported that the records showed the veteran did 
not meet the criteria for rheumatoid arthritis.  The 
diagnosis was rotator cuff syndrome of the shoulders.  The 
examiner was of the opinion that it is less likely than not 
that the veteran's prostatitis is of infectious etiology, 
that it is less likely than not that the veteran has had 
rheumatoid arthritis, and that it is less likely than not 
that bilateral shoulder disability is due to prostatitis.  

The examiner from the VA examination in March 2005 reported 
that the veteran's MRI from September 2002 showed severe 
degenerative joint disease of the glenohumeral joint and 
severe degenerative joint disease of the acromioclavicular 
joint of the left shoulder.  X-rays from 2004 revealed 
degenerative changes and narrowing with limited motion of the 
shoulder joint and narrowing of the acromioclavicular joint 
of the right shoulder.  The diagnosis was degenerative joint 
disease of the shoulders.  The examiner expressed the opinion 
that it is less likely than not that the veteran's arthritis 
was the result of prostatitis that he incurred in military 
service in 1953.  The examiner emphasized that there is no 
medical evidence of the etiology of arthritis that would 
indicate that the infection was the source of the arthritis 
with degenerative arthritis or rheumatoid arthritis affecting 
the shoulders.  

As already mentioned, the veteran submitted articles linking 
rheumatoid arthritis and reactive arthritis, a form of 
spondyloarthritis to certain infections of the genitourinary 
or gastrointestinal tracts.  

Analysis

On the basis of the service medical records, arthritis of 
each shoulder was not affirmatively shown during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  

After service, arthritis of the left shoulder was first 
documented in 2002 and arthritis of the right shoulder was 
first documented in 2005, in each instance more than forty-
five years after service and well beyond the one-year 
presumptive period following separation from service in 1955 
for the manifestation of arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To the extent that the veteran is claiming a single etiology 
for arthritis, there is an entry of a right shoulder 
contusion in the service medical records, but a single 
complaint is insufficient to establish the combination of 
manifestations sufficient to identify a disability of the 
shoulder and sufficient observation to establish chronicity 


during service, and as chronicity in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claims. 

After service, the absence of documented complaints of any 
shoulder pain from 1955 to 2002 weighs against continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).  The absence of 
continuity of shoulder complaints from 1955 to 2002 is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The Board finds the absence of medical 
evidence of continuity of symptomatology outweighs any lay 
evidence on the question of continuity of symptomatology.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As for service connection based on the diagnosis of arthritis 
of each shoulder disability after service under 38 C.F.R. § 
3.303(d), where as here, the determinative issue involves a 
question of medical causation, that is, medical evidence of 
an association or link between the current right and left 
shoulder arthritis and an established injury, disease, or 
event in service, competent medical evidence is required to 
substantiate the claims because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372,  (Fed. Cir. 2007).  To the extent 
that the veteran relates the current right and left shoulder 
arthritis to an injury, disease, or event of service origin, 
his statements as a lay person are not competent evidence on 
the question of medical causation, that is, whether the 
current right and left shoulder arthritis is the result of an 
in-service injury, disease, or event, resulting in injury or 
disease. 




As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claims, 
as articulated above, the Board finds that service connection 
is not warranted on the basis of the diagnosis of arthritis 
of each shoulder after service under 38 C.F.R. § 3.303(d). 

As for secondary service connection, that is, that the 
prostatitis caused or aggravated the right and left shoulder 
disability, the Board rejects the medical articles as 
evidence to show a causal link between the service-connected 
prostatitis and the arthritis of the shoulders because the 
articles pertain to either rheuamatoid arthritis or 
spondyloarthritis, which the veteran does not have and 
therefore there is no plausible causality based on the 
objective facts of the case here.  Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998). 

The competent evidence, pertaining to the question of 
secondary service connection, weighs against the claims as 
the VA examiners concluded that the veteran's arthritis of 
the shoulders was not due to the prostatitis.  As the 
competent evidence opposes rather than support the claims of 
secondary service connection, and as there is no competent 
favorable evidence to support the claims of secondary service 
connection under 38 C.F.R. § 3.310(a). 

As the preponderance of the evidence is against the claims, 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).


                                                                         
(The Order follows on the next page.). 





ORDER

As new and material evidence has not been presented, the 
claim of service connection for arthritis of the right knee 
to include as secondary to the service-connected prostatitis 
is not reopened and the appeal is denied.  

As new and material evidence has not been presented, the 
claim of service connection for arthritis of the left knee to 
include as secondary to the service-connected prostatitis is 
not reopened and the appeal is denied. 

Service connection for arthritis of the right shoulder to 
include as secondary to the service-connected prostatitis is 
denied.  

Service connection for arthritis of the left shoulder to 
include as secondary to the service-connected prostatitis is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


